Case 5:21-cv-00089-JSM-PRL Document 1-1 Filed 02/12/21 Page 1 of 5 PageID 11




               trxhibit 'rlrr
    Case 5:21-cv-00089-JSM-PRL Document 1-1 Filed 02/12/21 Page 2 of 5 PageID 12


Filing # 112552624 E-Filed 08/2812020 12:50:22PM



                                           IN TI{E CIRCUIT COURT
                                       OF TIIE FIFTH JUDICIAL CIRCUIT
                                     IN AND FOR LAKE COUNTY, FLORIDA

                                                      CASE NO:

        KIMBERLY EDWARDS,

                   Plaintiff,

        vs.

        CBRE,INC.,

                   Defendant.

                                                       I

                                                    COMPLAINT

                   COMES NOW Plaintitr, KfMBERLY EDWARDS, and sues Defendant, CBRE, INC., and

        alleges:

                   l.      This is an action for damages that exceeds the sum of THIRTY THOUSAND

        DOLLARS ($30,000,00), exclusive of costs, interest and attorneysl fees (The estimated value of

        Plaintifls claim is in excess of the minimum jurisdictional threshold required by this            Court).

        Accordingly, Plaintiff has entered "$30,001" in the civil cover sheet for the "estimated amount of the

        cfaim" as required in the preamble to the-civil cover sheet for jurisdictional purposes only (the

        Florida Supreme Court has ordered that the estimated "amount of claim" be set forth in the civil

        cover sheet for data collection and clerical purposes only), The actual value of PlaintifPs claim will

        be detennined by a fair and j ust jury in accordance with   Article I , Section 21, Fla. Const.

                   2.      Plaintifl KIMBERLY EDWARDS, is and at all pertinent times was a resident of

        Deland, Volusia County, Florida.




                                                           I
Case 5:21-cv-00089-JSM-PRL Document 1-1 Filed 02/12/21 Page 3 of 5 PageID 13




           3.      The Defendant, CBRE, lNC,, at all times material to this Complaint, is and has been

   the owner, and in possession, custody and/or control, of the premises located a|2802 David Walker

   Drive, Eustis, Lake County, FL,

           4.      This Court    has   jurisdiction over the subject matterof this Complaint and the parties

   to this cause of action because the incident which is the subject of this Complaint occuned in Lake

   Counfy, Florida at the premises referenced in paragraph No, 3 above.

           5.      On or about July     3   l, 2019, Plaintifl KIMBERLY EDWARDS,      was a business invitee

   (i.e. customer) at the aforementioned premises owned, managed or controlled by the Defendant when

   she was exiting the Bealls store and she slipped on the wet ground outside the store and was injured.

           6.      As a result of said incident, Plaintiff, KIMBERLY EDWARDS, sustained serious

   injuries and other damages.

                                                        COUNT     I
           '7.     Plaintiffre-alleges and incorporates Paragraphs I through     6.

           8.      Defendant, CBRE, INC. as owner, property manager and operator                     of   the

   aforementioned premises, and as the entity that had possession and control          of said premises, or

   alternatively,astheleaseofproperryforwhichthesubjectpremiseswereaprimary                  pathofingress

   or egress to Defendant's business, had a non-delegable duty to maintain the premises in a reasonably

   safe condition so as to avoid injury to the Plaintiff and other customers or invitees to the Defendant's

   business, and also had a duty to inspect it's premises and a non-delegable duty to warn the Plaintiff

  of all dangerous conditions, including the one previously alleged, which it knew or should           have

   known existed on its property and which created an unreasonable risk of harm to the Plaintiff

          9.       Defendant, CBRE,. [NC, negligently breached the aforementioned duties by the

   following:




                                                         2
Case 5:21-cv-00089-JSM-PRL Document 1-1 Filed 02/12/21 Page 4 of 5 PageID 14




                   a.   creating the condition which caused Plaintiff s injury;

                   b.   failing to maintain its location in a reasonably safe condition;

                   c.   allowing the dangerous condition to be on the property and/or to remain
                        on the property for an unreasonable length of time, creating a hazard for
                        customers and invitees such as Plaintiff. The dangerous conditions that
                        caused the PlaintifPs injury had been on the property long enough that the
                        Defendant knew, or under the exercise of reasonable care should have
                        known, that the dangerous condition existed and should be promptly
                        addressed and warning signs put out and this section of the property
                        cordoned off until the condition was corrected. Nevertheless, Defendant
                        did not take any of these steps and as a result Plaintiff sustained injuries
                        and related damages;

                   d.   failing to warn customers and business invitees, such as the Plaintiff,   of
                        the danger presented by the dangerous condition;

                   e,   failing to timely and properly monitor and inspect its property for any
                        potentially dangerous or unsafe conditions, including the one previously
                        alleged that caused PlaintifPs injury, and failing to timely and properly
                        correct the dangerous conditions on its property that caused the Plaintiff
                        sustain injuries and other damages; and

                   f.   failing to comply with applicable Florida building codes.


           10.     Defendant has actual and/or conservative notice that their flooring becomes slippery,

   and therefore unreasonably dangerous, when wet, as evidenced by:

                   a.   Defendant keeps records of each slip and fall;


                   b.   Defendant trains all of their employees to be on the look-out for liquid on
                        the floor; and

                   c.   Defendant trains all of their employees to clean floor areas where liquid is
                        detected.

           I   L   As a direct and proximate result of the negligence of Defendant as set forth above,

   Plaintiffwas injured while a customer/visitor/invitee at the Defendant's premises.




                                                       3
Case 5:21-cv-00089-JSM-PRL Document 1-1 Filed 02/12/21 Page 5 of 5 PageID 15




           12.        As a further direct and proximate result of the negligence of Defendant as set forth

   above, the     Plaintifl KIMBERLY EDWARDS, suffered bodily injury and resulting pain and
   suffering, disability, loss     of the capacity of the enjoyment of life, medical care and             treatment

   expense. The losses are either permanent or continuing and the Plaintifi KIMBERLY EDWARDS,

   will suffer   losses in the future,

           WHEREFORE, the Plaintiff, KIMBERLY EDWARDS, demands judgment for damages in

   excess of $30,001.00 against Defendant, CBRE, INC., together with cpsts, prejudgment interest, and

   demands trialby jury,

           DATED this       28th day of August, 2020


           I IIEREBY CERTIFY             that a true and correct copy of the foregoing Complaint for Damages

   and Demand for Trial by Jury has been served by service               of   process upon Registered Agent for

   Defendant, CBRE, INC,




                                                               /s/C h r islo p he r J. Ste in   ha   us
                                                        CHRISTOPHER J. STEIN HAUS, ESQUIRE
                                                        FBN:   147966
                                                        Morgan & Morgan, P.A,
                                                        20 N. Orange Avenue, Suite 1600
                                                        Orlando, FL 32801
                                                        Telephone Phone: (407) 420-141 4
                                                        Facsimile: (407) 245-3341
                                                        Primary emai I : csteinhaus@forthepeople.com
                                                        Secondary emai I : mpaesa@forthepeople.com;
                                                       j im organ@forthepeo       p   le.co m
                                                        Attorneys for Plaintiff




                                                          4
